Citation Nr: 0508266	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
and from November 1990 to April 1991.  He was also a member 
of the Army National Guard, from which he retired in May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and bilateral tinnitus.  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review for the following reasons.  

The veteran maintains that he has a present bilateral hearing 
loss disability and bilateral tinnitus, which resulted from 
exposure to loud noise during his active military service 
while in Vietnam.  Specifically, he has stated that in 
Vietnam he was assigned to a mortar section and was assigned 
as a mortar carrier driver.  He stated he also was an armored 
personnel carrier driver.  He stated he was thereby exposed 
to loud noise with very little hearing protection.  He stated 
he also had a small amount of hearing protection while in the 
Army National Guard.

Service medical records are dated from March 1969 through to 
the early 1990s.  The only records from the veteran's Vietnam 
Era period of active duty from May 1967 to May 1969 consist 
of reports of medical history and examination in March 1969 
prior to separation.  At that time audiometric testing was 
conducted, which revealed the following pure tone thresholds 
at 500, 1,000, 2,000, and 4,000 Hz, respectively:  left ear, 
15, 5, 10 and 15; right ear, 15, 15, 12, 15.  The claims file 
contains no other reports of any audiometric testing during 
the veteran's period of active duty from May 1967 to May 
1969.  

Subsequently, the next medical evidence regarding the 
veteran's hearing is contained in a report of a National 
Guard enlistment examination in April 1977.  At that time 
audiometric testing was conducted, which revealed the 
following pure tone thresholds at 500, 1,000, 2,000, 3000, 
and 4,000 Hz, respectively:  left ear, 15, 5, 5, 5, 45; right 
ear, 15, 5, 5, 30, 45.  That report contains a diagnosis of 
bilateral high frequency hearing loss, and indicates that the 
veteran was currently working as a postal worker.  

The veteran's DD Form 214 for the period of active service 
from May 1967 to May 1969 shows that he served in Vietnam for 
approximately one year.  His specialty title was Armor 
reconnaissance crewman.  His decorations include sharpshooter 
(M14), Marksman (Pistol 45), and Expert (M60).  

All service connection claims must be considered on the basis 
of places, types and circumstances of the claimant's military 
service.  38 C.F.R. § 3.303(a) (2004).  The reported history 
of noise exposure during service is entirely consistent with 
the place and circumstances of the veteran's service in 
Vietnam.  The reported history of noise exposure indicates 
that the veteran was most likely exposed to loud noise from 
gunfire and military vehicles.  There is no indication that 
the veteran's civilian work since 1969, including as a postal 
worker, exposed him to loud noise. 

The veteran has not been examined by VA nor has an opinion 
been obtained with respect to the current nature and etiology 
of his claimed bilateral hearing loss and tinnitus.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA audiologic examination is necessary to 
determine the nature and etiology of any bilateral hearing 
loss and/or bilateral tinnitus, and would be instructive with 
regard to the appropriate disposition of the claims under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In particular, an opinion 
should be obtained as to whether the veteran has a bilateral 
hearing loss or tinnitus which is due to noise exposure 
during his active service during the Vietnam Era.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for hearing loss 
since his release from service in May 
1969.  The AOJ should attempt to obtain 
copies of medical records from all 
sources identified.

2.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the nature and etiology of any 
hearing loss or tinnitus.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

For each ear, definitive findings and 
diagnoses should be made and recorded, to 
include pure tone audiometric thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry using 
the Maryland CNC testing (reported in 
percentages) for each ear.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding each ear: If a hearing 
loss disability or tinnitus is diagnosed, 
and based upon an assessment of the 
entire record, is it at least as likely 
as not (probability of 50 percent or 
better) that such disorder is the result 
of, or was increased by, injury or 
disease incurred during active service 
from May 1967 to May 1969, to include 
conceded exposure to noise in the course 
of his duties as an armored 
reconnaissance crewman.    

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and bilateral tinnitus.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




